Appellate Case: 21-1338     Document: 010110624980       Date Filed: 12/28/2021    Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                        December 28, 2021
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  LOUIS MICHAEL ZAMORA,

        Plaintiff - Appellant,

  v.                                                          No. 21-1338
                                                  (D.C. No. 1:21-CV-01710-LTB-GPG)
  U.S. DEPARTMENT OF HEALTH AND                                (D. Colo.)
  HUMAN SERVICES,

        Defendant - Appellee.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before MATHESON, BRISCOE, and PHILLIPS, Circuit Judges.
                   _________________________________

       Proceeding pro se,1 Plaintiff-Appellant Louis Michael Zamora appeals the

 district court’s dismissal of his complaint. Exercising jurisdiction under 28 U.S.C.

 § 1291, we affirm.




       *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially help determine this appeal. See
 Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore ordered
 submitted without oral argument. This order and judgment is not binding precedent,
 except under the doctrines of law of the case, res judicata, and collateral estoppel. It
 may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
 and 10th Cir. R. 32.1.
       1
        We liberally construe Zamora’s filings, but we will not serve as his advocate.
 James v. Wadas, 724 F.3d 1312, 1315 (10th Cir. 2013).
Appellate Case: 21-1338     Document: 010110624980        Date Filed: 12/28/2021     Page: 2



                                    BACKGROUND

       In his original complaint, Zamora sued the United States Department of Health

 and Human Services,2 apparently asserting a claim under the Federal Tort Claims

 Act. A magistrate judge concluded that Zamora’s complaint did not satisfy Federal

 Rule of Civil Procedure 8. So it directed him to amend his complaint. Though the

 magistrate judge gave Zamora several opportunities to amend,3 his amended

 complaints remained deficient. Thus, the magistrate judge recommended that the

 district court dismiss Zamora’s last-amended complaint for failing to meet Rule 8’s

 pleading requirements. The recommendation advised Zamora that he had fourteen

 days to file written objections to the district court and that failure to object may bar

 him from appealing the magistrate judge’s findings. Zamora did not object.

       The district court adopted the magistrate judge’s recommendation and

 dismissed the complaint without prejudice. It also denied Zamora’s motion to

 proceed in forma pauperis on appeal, certifying under 28 U.S.C. § 1915(a)(3) that his

 appeal would not be in good faith. Zamora now appeals.

                                      DISCUSSION

       We first consider whether Zamora has waived his right to appellate review.

 Our circuit applies a firm-waiver rule. Morales-Fernandez v. I.N.S., 418 F.3d 1116,


       2
          The original complaint named the Department’s paralegal specialist, Heather
 Hill, as a defendant. But Zamora later dropped her as a named defendant.
       3
         In his amended complaints, Zamora named the Department’s former
 secretary, Alex Azar, as a defendant. He also added claims alleging the Department’s
 negligent and wrongful acts of omissions and antitrust violations.
                                             2
Appellate Case: 21-1338     Document: 010110624980       Date Filed: 12/28/2021      Page: 3



 1119 (10th Cir. 2005). Under that rule, a party who fails to timely object to a

 magistrate judge’s recommendations waives appellate review. Id. The rule has two

 exceptions: (1) when a pro se litigant is unadvised that he must object or waive the

 objection; and (2) when the “interests of justice” require review. Id. Factors relevant

 to the second exception include the party’s efforts to comply with the objection

 requirement, the party’s explanation for failing to comply, and the “importance of the

 issues raised.” Id. at 1120.

         We ordered Zamora to show cause as to why he did not waive his right to

 appellate review when he failed to object to the magistrate judge’s recommendation.

 He responded by arguing that he did not “recall[] waiving his rights to the appellate

 review,” and he requested appellate review in the “interests of justice.” Opening Br.

 at 3.

         Neither exception to the firm-waiver rule fits here. First, Zamora had adequate

 notice—the magistrate judge’s recommendation informed Zamora that he was

 required to object within fourteen days and that failure to do so may waive appellate

 review. And second, the “interests of justice” don’t require review. Zamora made no

 effort to challenge the magistrate judge’s recommendation, failed to justify that

 failure, and his appellate brief doesn’t raise issues of such importance to overcome

 these other factors. See Henderson v. Cargill Packing Plant, 780 F. App’x 674, 675

 (10th Cir. 2019).

         Thus, Zamora has waived his right to appellate review. See Bhomengo v. Hosp.

 Shared Servs. Inc., 543 F. App’x 812, 814 (10th Cir. 2013).

                                            3
Appellate Case: 21-1338   Document: 010110624980       Date Filed: 12/28/2021    Page: 4



                                  CONCLUSION

       Because Zamora has waived his right to appellate review, we dismiss the

 appeal. We also deny his motion to proceed in forma pauperis.4


                                           Entered for the Court


                                           Gregory A. Phillips
                                           Circuit Judge




       4
         We deny Zamora’s motion to proceed in forma pauperis because he has not
 shown a reasoned, non-frivolous argument to support his appeal. See Saleh v. Kimo,
 821 F. App’x 915, 918 (10th Cir. 2020).
                                          4